Citation Nr: 0736091	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-37 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
enucleation of the right eye.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1942 to 
December 1944.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision.


FINDINGS OF FACT

1.  The veteran died in July 2005.

2.  At the time of his death, the veteran had two claims 
pending before the Board.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in July 2005.  When the veteran passed away, 
he had two claims pending.  As a matter of law, veterans' 
claims do not survive their deaths.  Vda de Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  Therefore, because the 
veteran died while his claims were pending, his claims of 
entitlement to a rating in excess of 40 percent for 
enucleation of the right eye and entitlement to TDIU are now 
moot.  

As the veteran's claims have become moot by virtue of his 
death, they are dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

A discussion about VA's duties to notify and assist 
concerning this claim is unnecessary because the Veterans 
Claims Assistant Act of 2000 has no effect where the law, and 
not the underlying facts or development of the facts, is 
dispositive.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).


ORDER

The claims of entitlement to a rating in excess of 40 percent 
for enucleation of the right eye and entitlement to TDIU are 
dismissed.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


